Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 3, 6-8, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 6-8, 11-14 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over    НАКАДЗИМА  “Nakajima” et. al.: RU2707243C2 (see translation). 
Nakajima teaches a connector (see figs. 1-13 and abstract )  comprising: an optical component that emits light (shown in at least fig. 1-4, item 320,140); and a movable member (member with reflecting surface 321/331) upon which light from the optical component is incident, the movable member being movable between a first state taken during non-fitting  to a counterpart connector (see figs. 1 and 4; in a first state item connector 320 is not fitted with the item/counterpart 140 and translation) the first state  and a second state taken during fitting to the counterpart connector (see fig. 1 and 2 and translation, a state where the connector 320/330 mated/inserted into the 140), wherein incident light incident upon the movable member from the optical component is, in the first state (see fig.4), attenuated and emitted to an outside (clearly shown in fig. 4). 
However, akajima is silent on that in the above first state, the power of the light is lower than power of the light when the movable member is held in the second state.  Nonetheless, as shown in fig. 2 vs 4, in the first state in fig. 4, the light being dispensed between two holes 333 and 334 to outside, while in fig. 2, the second state, where the power being reflected by the moving member 331 and is directly being received by the receiver 210 (see translation).   Thus, it is obvious to a person of ordinary skill in the art when the invention was made that such transfer of power to outside as being attenuated/being diminished in compared to power of light without any interference that is received by a receiver, since such mechanism provides efficient coupling of data transfer in optical units of a communication system (see translation).   

Claims 1-2, 4-5, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Nishi” et. al. JP 2017026830 A, cited by the ISA as prior art. 


With regard to claim 1, Nishi (JP 2017026830 A) teaches a connector (see figs. 1-13 and abstract) comprising: 
an optical component (i.e., 3/1) that emits light ; and a movable member 4/4a,b upon which light from the optical component is incident (clearly shown in figs. 1-8 and see translation), the movable member 4/4a.b being movable between a first state taken during non-fitting to a counterpart connector 8 and a second state taken during fitting to the counterpart connector 8 (clearly shown in figs. 1-8 and see translation), wherein  incident light incident upon the movable member 4/4a,b from the optical component 3/1 is, in the first state, emitted to an outside.
However, Nishi is silent on the above incident light incident upon the movable member 4/4a,b from the optical component 3/1 is, in the first state, emitted to an outside is attenuated (or is lower) than the power of the light when the movable member is held in the second state. Nonetheless, Nishi states that “by providing the lid 12, it is possible to prevent light from flowing around due to scattering and leaking out of the connector 3 even when the shutter 4 is closed”.  That is in the second state the power is not scattered and thus not attenuated.  But, in the first state when the shutter is open and light is transmitted outside the light would be obvious to a person of ordinary skill in the art when the invention was made that some amount of light would be absorbed or dispersed by/to surrounding medium and thus would be attenuated or lessened than that of the power which is contained by the connector 3 to not be leaked/s\scattered. 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
     [2] The connector according to claim 1, wherein the movable member includes a non-light-transmissive portion (non-hole portion) that does not allow the incident light to pass therethrough and a light-transmissive portion that allows the incident light to pass therethrough, the incident light is incident upon the non-light-transmissive portion in the first state, and the incident light is incident upon the light- transmissive portion (hole portion) in the second state (clearly shown in both states figs 1-8 and see translation). 
With regard to claims 4 and 5, Nishi does not explicitly teach that wherein the non-light-transmissive portion absorbs the incident light and/or scatters the incident light.  Nonetheless, Nishi states that by providing member 12 the scattering of light would be prevented in embodiment of figures 7-11 (see translation).  While in figs 1-4, such member does not exists and thus the light would be scattered by the non-light-transmissive portion. Secondly, in the embodiment of claims 1-4, since the surface of   since non-light-transmissive portion scatters a portion of light and it is not a mirror,--noting that even perfect mirrors are only 98% reflective—some portion of the light would be absorbed by the non-light-transmissive portion and that such absorptive surface is extremely conventional and it is in a level of ordinary skill in the art when the invention was made to as matter of preventing light leak to use an absorptive material on the non-light-transmissive portion.       

[10] The connector according to claim 9, further comprising: a rotation shaft that supports the movable member to be movable between the first state and the second state; and an urging member that urges the movable member in a direction to move from the second state to the first state (see at least figs 8-12. items shaft portion B; and item A as shaft “urging portion” or spring 22 as “urging portion”; see translation).  
[15] The connector according to claim 2, wherein the movable member is configured to be movable upward and downward (see figs. 1-12 and translation, up/down whether through rotation of member 4 or closing/opening of the member 4a,b).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
JP 2017026830 A
RU 2707243 C2
US 20070206901 A1
US 5059019 A
US 20040052473 A1
 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883